Appeal Dismissed and Memorandum Opinion filed February 4, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00301-CV

ANMOS TRANSPORTATION, INC. AND ANANT SHRESTHA, Appellants

                                        V.
                     SANTANDER BANK, N.A., Appellee

                  On Appeal from County Court at Law No. 3
                            Tarrant County, Texas
                     Trial Court Cause No. 2018-007723-3

                         MEMORANDUM OPINION

      This appeal is from a judgment signed February 19, 2020. After the appeal
was transferred by the Second Court of Appeals to this court pursuant to the March
31, 2020 transfer order of the Supreme Court of Texas, the clerk’s record was filed
June 24, 2020. No reporter’s record was taken. No brief was filed.

      On December 22, 2020, this court issued an order stating that unless
appellant filed a brief on or before January 21, 2021, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.



                                      PER CURIAM


Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                         2